UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6677



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


RYAN REECE LAMB,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Wallace W. Dixon,
Magistrate Judge. (CR-02-199; CA-03-304-1)


Submitted:   September 16, 2004           Decided:   September 21, 2004


Before LUTTIG, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ryan Reece Lamb, Appellant Pro Se.    Lisa Blue Boggs, Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Ryan Reece Lamb seeks to appeal the magistrate judge’s

report and recommendation to deny relief on his 28 U.S.C. § 2255

(2000) motion.    This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory

and collateral orders.    28 U.S.C. § 1292 (2000); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).

The magistrate judge’s report and recommendation that Lamb seeks to

appeal is neither a final order nor an appealable interlocutory or

collateral    order.     Accordingly,   we   deny   a   certificate   of

appealability and dismiss the appeal for lack of jurisdiction.*       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                              DISMISSED




     *
      Even if Lamb’s notice of appeal was construed as appealing
the district court’s final order, entered on January 22, 2004,
dismissal would be appropriate.      Despite being warned of the
consequences of failing to file timely objections to the magistrate
judge’s report and recommendation, Lamb failed to file timely
objections and therefore has waived this court’s review of the
claims asserted in his § 2255 motion. See Wright v. Collins, 766
F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S.
140 (1985).

                                - 2 -